114 F.3d 1191
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Herrion D. DIXON and Linda M. Dixon, Plaintiffs-Appellants,v.MARION POLICE DEPARTMENT, William Freet, Todd Whitehurst,Robert Stradling, David Homer, and City of Marion,Defendants-Appellees.
No. 95-3985.
United States Court of Appeals, Seventh Circuit.
Submitted April 30, 1997.*Decided May 13, 1997.Rehearing Denied May 28.

Before FAIRCHILD, BAUER and COFFEY, Circuit Judges.

ORDER

1
Linda and Herrion Dixon claim that defendants deprived Herrion of his civil rights, 42 U.S.C. § 1983, when a City of Marion police officer allegedly used excessive force by kicking Herrion once in the ribs to terminate a racially charged street brawl in which Herrion and another man were fighting on the ground.  Herrion made no claim as to the severity of the kick, but rather claimed that the use of a kick under the circumstances was itself excessive force.  The parties consented to trial before a magistrate judge, 28 U.S.C. § 636(c), who appointed counsel for the plaintiffs.  The court granted summary judgment to the defendants, and the plaintiffs appeal.


2
The Dixons, now proceeding pro se, fail to articulate any coherent reason while this court should disturb the sound judgment of the district court, see Federal Rule of Appellate Procedure 28(a)(6).  For example, their difficult to comprehend brief appears to argue that Herrion was subjected to racial discrimination and denied medical care.  These claims are both frivolous and waived for failure to timely raise them before the district court.  Accordingly, the judgment of the district court is AFFIRMED.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary;  accordingly, the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)